ILLINOIS OFFICIAL REPORTS
                                       Appellate Court




   Hastings Mutual Insurance Co. v. Ultimate Backyard, LLC, 2012 IL App (1st) 101751




Appellate Court            HASTINGS MUTUAL INSURANCE COMPANY, Plaintiff-Appellant,
Caption                    v. ULTIMATE BACKYARD, LLC, NATIONAL COUNCIL ON
                           COMPENSATION INSURANCE, INC., and JAVIER VASQUEZ,
                           Defendants-Appellees.



District & No.             First District, Fourth Division
                           Docket Nos. 1-10-1751, 1-10-3001 cons.


Filed                      February 9, 2012


Held                       In an action arising from a workers’ compensation claim where the
(Note: This syllabus       workers’ compensation insurer filed a declaratory judgment action
constitutes no part of     seeking an order that it was not responsible for coverage because the
the opinion of the court   policy had been cancelled, the trial court abused its discretion in
but has been prepared      dismissing the insurer’s action and denying its motion to stay the
by the Reporter of         workers’ compensation proceedings, since the interpretation of section
Decisions for the          4(b) of the Workers’ Compensation Act, which dictates the proper
convenience of the         procedure for cancelling an insurance policy, does not require the
reader.)
                           specialized expertise of the Illinois Workers’ Compensation Commission
                           and it is a question of law best answered by the trial court.


Decision Under             Appeal from the Circuit Court of Cook County, No. 09-CH-07232; the
Review                     Hon. Richard J. Billik, Jr., Judge, presiding.



Judgment                   Reversed and remanded.
Counsel on                 Rusin Maciorowski & Friedman, Ltd., of Chicago (Gregory G. Vacala,
Appeal                     Theodore J. Powers, and Yvonnw M. O’Connor, of counsel), for
                           appellant.

                           Dykema Gossett PLLC (Harry N. Arger, Rosa M. Tumialán, and Sarah
                           A. Smith, of counsel), and Brian J. McManus & Associates, Ltd.
                           (Matthew J. Murphy, of counsel), both of Chicago, for appellee.


Panel                      PRESIDING JUSTICE LAVIN delivered the judgment of the court, with
                           opinion.
                           Justices Fitzgerald Smith and Pucinski concurred in the judgment and
                           opinion.



                                            OPINION

¶1          This appeal stems from the denial of a motion to stay proceedings and the granting of
        motions to dismiss. Hastings Mutual Insurance Company (Hastings Mutual) filed a
        complaint for declaratory judgment seeking an order that it was not responsible for an
        underlying workers’ compensation claim between Javier Vasquez (Vasquez) and his
        employer, the Ultimate Backyard, LLC (Ultimate Backyard). The case ultimately turns on
        the issue of whether a notice of cancellation that was sent from Hastings Mutual to the
        National Council on Compensation Insurance conformed with the statutory requirements.
        Hastings Mutual appeals the denial of its motion to stay as well as the order granting
        appellees Vasquez’s and Ultimate Backyard’s motions to dismiss. We reverse and remand
        with directions for the lower court to stay the underlying workers’ compensation claim until
        a decision is made by the court regarding the issue of insurance coverage.

¶2                                       BACKGROUND
¶3          Appellee Vasquez sustained a knee injury during the course of his employment with
        Ultimate Backyard. Soon after the incident, Vasquez filed a claim with the Illinois Workers’
        Compensation Commission (referred to hereinafter as IWCC or Commission) naming
        Ultimate Backyard and Hastings Mutual, as insurer of Ultimate Backyard, as respondents.
        Ultimate Backyard tendered its defense and indemnity to Hastings Mutual based on an
        insurance policy which was effective from April 18, 2007, to April 18, 2008. Under a
        reservation of rights, Hastings Mutual began providing temporary total disability (TDD) and
        medical benefits to Vasquez. Five months later, Hastings Mutual informed Ultimate
        Backyard that it was withdrawing its tentative acceptance and would deny coverage of the
        Vasquez claim. Hastings Mutual sought a declaratory judgment that it had no duty to defend
        or indemnify and also filed a motion to stay the underlying proceedings before the IWCC.

                                                -2-
     Appellees Vasquez and Ultimate Backyard each filed a motion to dismiss Hastings Mutual’s
     complaint along with a response to the motion to stay.
¶4       Hastings Mutual’s complaint asserted that it did not owe coverage to Ultimate Backyard,
     because the workers’ compensation insurance policy had been cancelled and any duty to
     indemnify or defend was vitiated. Hastings Mutual argues that it complied with section 4(b)
     of the Workers’ Compensation Act (820 ILCS 305/4(b) (West 2010)), the statute which
     controls the cancellation of workers’ compensation policies, when it sent a notice of
     cancellation January 14, 2008, to Ultimate Backyard and the National Council on
     Compensation Insurance (NCCI). The notice informed the parties that the workers’
     compensation insurance policy would be cancelled effective 12:01 a.m. on April 18, 2008.
     Hastings Mutual maintains that the sole question before the court involves the statutory
     interpretation of whether it complied with section 4(b) of the Workers’ Compensation Act
     when it sent the notice of cancellation to the NCCI. The NCCI is an organization which the
     IWCC contracted with to delegate some of its duties, including receiving and maintaining
     certificates of insurance and notices of termination of insurance coverage under section 4 of
     the Workers’ Compensation Act. Hastings Mutual and the NCCI entered into an affiliation
     agreement in which the NCCI agreed to services that included transmitting Hastings Mutual
     insurance policy information to the IWCC.
¶5       The next month, Vasquez and the Attorney General’s office, on behalf of the Injured
     Workers’ Benefit Fund, proceeded with the workers’ compensation claim by initiating a
     hearing before an IWCC arbitrator. Hastings Mutual claims that despite the fact that it never
     received proper notice or service and that neither it nor Ultimate Backyard participated in the
     arbitration, the arbitrator still ruled against Hastings Mutual on the issue of insurance
     coverage.
¶6       Shortly thereafter, the trial court ruled that Hastings Mutual’s motion lacked convincing
     authority to enjoin the proceedings and that the motion to stay was moot in light of the
     decision already handed down by the IWCC arbitrator. In granting appellees’ motions to
     dismiss without prejudice, the court held that the IWCC had valid authority to decide the
     coverage issue. Hastings Mutual then filed its second amended complaint that named the
     NCCI as a defendant for the first time. All three appellees, Vasquez, Ultimate Backyard and
     the NCCI, filed motions to dismiss. Appellees’ motions to dismiss argued that the issue
     before the court involved factual determinations and that the IWCC had both the authority
     and expertise to best handle such determinations. Furthermore, the appellees maintained that
     the arbitrator’s decision already adjudicated the issue of insurance coverage. Soon thereafter,
     Hastings Mutual filed a third amended complaint in order to add facts specific to its claims
     against the NCCI; this complaint was again followed by the NCCI filing a motion to dismiss.
¶7       Before a ruling was made on Hastings Mutual’s complaint and appellees’ motions to
     dismiss, the IWCC entered a decision vacating Vasquez’s previous ex parte workers’
     compensation arbitration award. Following this dismissal, Vasquez again filed a claim with
     the IWCC, asking an arbitrator to adjudicate his workers’ compensation claim as well as the
     coverage issue between Hastings Mutual and Ultimate Backyard. Hastings Mutual once more
     filed a motion in the circuit court to stay or sever the IWCC proceedings as they related to
     the insurance coverage issue. On June 30, 2010, the lower court denied Hastings Mutual’s

                                              -3-
       motion to stay. Hastings Mutual filed a timely interlocutory appeal on this issue.
¶8         Undeterred and with the reversal of the initial IWCC arbitrator’s decision in hand,
       Hastings Mutual filed a motion in the circuit court to strike appellees’ motions to dismiss,
       arguing that their motions were supported by the IWCC arbitrator’s decision. On August 18,
       2008, the circuit court conducted a hearing on appellees’ three motions to dismiss, Hastings
       Mutual’s complaint for declaratory action and all of the replies. The court granted the
       motions of appellees Vasquez and Ultimate Backyard based on the doctrine of primary
       jurisdiction, holding that there are several factual questions that needed to be determined and
       that the matter was already being properly resolved in another forum, the IWCC. Ultimately,
       the court held that the issue as to whether Hastings Mutual properly cancelled the workers’
       compensation liability policy, which could have an impact on Vasquez’s ability to recover
       if he prevails on his workers’ compensation claim, is a matter that is uniquely suited to the
       specialized and/or technical expertise of the IWCC. Last, the court dismissed Hastings
       Mutual’s claims against the NCCI, finding the claims to be premature. The court held that
       Hastings Mutual may attempt to replead a legally sufficient claim that is ripe for adjudication
       against the NCCI within 30 days of an award by the arbitrator in the underlying workers’
       compensation action or the decision of the Commission, if an appeal is taken by any party.
       Hastings Mutual filed a timely appeal of the order granting Ultimate Backyard’s and
       Vasquez’s motions to dismiss.
¶9         Finally, we note that appellee Ultimate Backyard did not file an appearance or a brief on
       any of the issues before this court.

¶ 10                                         ANALYSIS
¶ 11       This is a consolidated appeal which consists of: (1) an appeal of the June 23, 2010, denial
       of Hastings Mutual’s motion to stay IWCC proceedings (all three appellees, Ultimate
       Backyard, the NCCI and Vasquez, are a party to this motion); and (2) Hastings Mutual’s
       appeal of the August 18, 2010, order granting Ultimate Backyard’s and Vasquez’s motions
       to dismiss with prejudice. There was no final dismissal order entered on August 18, 2010,
       with regard to the NCCI’s motion to dismiss. It is worth noting that the arguments and issues
       raised throughout Hastings Mutual’s complaint for declaratory judgment and its subsequent
       motions to stay as well as appellees’ motions to dismiss are essentially the same: is the
       question being asked in the lower court one of fact or law? It is undisputed that the circuit
       court and the IWCC have concurrent jurisdiction over workers’ compensation matters.
       Hastings Mutual argues that there are only two ways in which the IWCC can have primary
       jurisdiction over this matter. Either the legislature must have divested the circuit court of its
       jurisdiction or the IWCC must be able to provide a specialized or technical expertise that
       would help resolve the controversy. Hastings Mutual cites case law which states that the
       legislature did not divest the court of jurisdiction over the interpretation of an insurance
       contract nor does such an interpretation require the expertise of an administrative agency.
       Appellees maintain that the issue presented is factual and cite a line of authority that confers
       factual decisions to the Commission. Thus, our review of the motion to stay and motions to
       dismiss will involve the same question: is the issue presented a question of fact that should


                                                 -4-
       be decided by the Commission or one of law that should be decided by the trial court?

¶ 12                                      Motions to Dismiss
¶ 13        As a primary matter, we note that neither Ultimate Backyard nor Vasquez specifies which
       section of the Illinois Code of Civil Procedure that their motions to dismiss were filed under.
       It appears through a reading of the order that the lower court interpreted appellees’ motions
       to dismiss as a combination of a section 2-615 (735 ILCS 5/2-615 (West 2010)) and section
       2-619 (735 ILCS 5/2-619 (West 2010)). The lower court also never specifically stated on
       which grounds that it granted appellees’ motions. The Illinois Code of Civil Procedure
       specifically deals with this issue in section 2-619.1 (735 ILCS 5/2-619.1 (West 2010)), which
       states that motions with respect to pleadings under section 2-615 and motions for involuntary
       dismissal under section 2-619 may be filed together as a single motion in any combination.
       735 ILCS 5/2-619.1 (West 2010). A combined motion, however, shall be in parts. 735 ILCS
       5/2-619.1 (West 2010). Each part shall be limited to and shall specify that it is made under
       section 2-615 or 2-619. 735 ILCS 5/2-619.1 (West 2010). Each part shall also clearly show
       the points or grounds relied upon under the section on which it is based. 735 ILCS 5/2-619.1
       (West 2010). To that extent, we also note that the supreme court has regularly admonished
       parties that fail to distinguish whether their motions to dismiss were made pursuant to section
       2-615 or 2-619, “[m]eticulous practice dictates that a lawyer specifically designate whether
       her motion to dismiss is pursuant to section 2-615 or section 2-619. [Citations.] The failure
       to do so may not always be fatal, but reversal is required if prejudice results to the
       nonmovant.” Illinois Graphics Co. v. Nickum, 159 Ill. 2d 469, 484 (1994). We will
       reluctantly review appellees’ motions to dismiss through the lens used by the lower court,
       which recognized and conducted both a section 2-615 and section 2-619 analysis.
¶ 14        A section 2-615 motion to dismiss challenges the legal sufficiency of a complaint by
       alleging defects on the face of the complaint. Id. at 493. A section 2-615 motion provides that
       a pleading or portion thereof may be stricken because it is substantially insufficient in law.
       Keating v. 68th & Paxton, L.L.C., 401 Ill. App. 3d 456, 463 (2010). A court considering
       whether to grant or deny a section 2-615 motion to dismiss must determine whether the
       allegations of the complaint and all reasonable inferences therefrom, when considered in a
       light most favorable to the plaintiff, are sufficient to state a cause of action upon which relief
       can be granted. Vitro v. Mihelcic, 209 Ill. 2d 76, 81 (2004). The court must consider all facts
       that are apparent on the face of the pleadings, which includes any exhibits attached thereto.
       Dloogatch v. Brincat, 396 Ill. App. 3d 842, 846-47 (2009). The court does not consider nor
       does the motion raise any affirmative factual defenses. Maxon v. Ottawa Publishing Co., 402
Ill. App. 3d 704, 712 (2010). A cause of action will not be dismissed on the pleadings unless
       it clearly appears that the plaintiff cannot prove any set of facts that will entitle it to relief.
       Board of Directors of Bloomfield Club Recreation Ass’n v. Hoffman Group, Inc., 186 Ill. 2d
419, 424 (1999).
¶ 15        Hastings Mutual frames its argument as asking the lower court to merely interpret a
       statute and insurance contract. This is the type of issue that the circuit court is well versed
       in and not the type of question that requires the expertise of the IWCC. Hastings Mutual


                                                  -5-
       contends that this case should merely involve comparing the cancellation notice which was
       sent to the NCCI with the statute which dictates the proper procedure that an insurance
       company takes when cancelling an insurance policy. Section 4(b) of the Workers’
       Compensation Act states in pertinent part:
            “The insurance so certified shall not be cancelled or in the event that such insurance is
            not renewed, extended or otherwise continued, such insurance shall not be terminated
            until at least 10 days after the receipt by the Illinois Workers’ Compensation Commission
            of notice of cancellation or termination of said insurance[.]” 820 ILCS 305/4(b) (West
            2010).
       Hastings Mutual argues that it complied perfectly with the statute when it sent the notice of
       cancellation to the IWCC. It further contends that there is no question of fact regarding
       receipt of the notice because the IWCC logged the notice in its system and put its unique
       coding on the cancellation form indicating the date the form was received. Hastings Mutual
       argues that this case should merely involve having the lower court determine an issue of law.
       It asks for the lower court to make a determination, based on a reading of the relevant statute,
       what constitutes receipt of notice. Hastings Mutual argues for the lower court to make a
       determination if the NCCI is even allowed to reject a notice of cancellation.
¶ 16        Hastings Mutual further contends that this case is analogous to Employers Mutual Cos.
       v. Skilling, 163 Ill. 2d 284 (1994), where the supreme court was asked to determine the scope
       of the IWCC’s and the circuit court’s jurisdiction over the interpretation of a workers’
       compensation policy. Skilling involved an employee who filed workers’ compensation
       claims. The employer’s insurance company contended that its policy only provided coverage
       for injuries occurring in Wisconsin and because the employee’s injuries occurred in Illinois,
       it had no obligation to defend or indemnify. Id. at 285-86. The insurance company also filed
       a suit for declaratory action in the circuit court seeking an order that it had no obligation to
       the employee or the employer. Id. at 286. The supreme court held that the courts of Illinois
       have original jurisdiction over all justiciable matters. Id. at 287. The court stated that the
       legislature may vest exclusive original jurisdiction to an administrative agency, but it must
       do so explicitly through a comprehensive statutory administrative scheme, and that the
       Workers’ Compensation Act is insufficient to divest the circuit courts of jurisdiction. Id. The
       court went on to hold that under the doctrine of primary jurisdiction, “a matter should be
       referred to an administrative agency when it has a specialized or technical expertise that
       would help resolve the controversy, or when there is a need for uniform administrative
       standards.” Id. at 288-89. The court held that the circuit court should not have declined to
       resolve the insurance coverage dispute, ultimately finding that questions of law, such as the
       one presented, are questions that the circuit court was meant to handle. Id. at 289. Hastings
       Mutual urges this court to adopt the reasoning found in Skilling and find that the question
       before the lower court is an issue of law that does not require the expertise of the IWCC.
¶ 17        Appellee Vasquez argues that the IWCC is expressly authorized to resolve insurance
       coverage questions. Vasquez concedes that the circuit court shares concurrent jurisdiction
       with the IWCC. While Vasquez also cites to Employers, he maintains that the circuit court
       only has paramount jurisdiction if the complaint raises issues of law. Vasquez further argues
       that the existence of concurrent jurisdiction does not deprive the circuit court of discretion

                                                 -6-
       to determine that the factual issues are best left before the IWCC. Keating, 401 Ill. App. 3d
456; Residential Carpentry, Inc. v. Kennedy, 377 Ill. App. 3d 499, 502 (2007). Vasquez
       characterizes Hastings Mutual’s argument as asking the circuit court to decide a fact question
       in a workers’ compensation case regarding the Illinois Workers’ Compensation Act and the
       Illinois Insurance Code’s (215 ILCS 5/143.17 (West 2010)) notice requirement. Vasquez
       states that Hastings Mutual is not proposing a question of law but is in fact asking the court
       to make factual determinations regarding what date Hastings Mutual provided notice to
       NCCI of the cancellation of the insurance policy. He argues that notice of cancellation of an
       insurance policy is fundamentally a question of fact. Vasquez also takes issue with Hastings
       Mutual’s failure to state in its brief that the original notice of cancellation Hastings Mutual
       submitted had been rejected and returned by the NCCI and was not resubmitted until seven
       months later. He argues that these factual questions are at the heart of the case and are best
       handled by the IWCC. Vasquez further contends that Skilling is distinguishable from the
       present case, because Skilling only presented a question of law while here we are presented
       with questions of fact.
¶ 18        Vasquez supports his position by arguing that this jurisdictional issue has already been
       decided in Casualty Insurance Co. v. Kendall Enterprises, Inc., 295 Ill App. 3d 582 (1992).
       In Kendall, the insurance company filed a declaratory judgment seeking an order that it was
       not obligated to defend employer or pay benefits to employee in a pending workers’
       compensation dispute. Id. at 583. Kendall hinged on whether the insurance company had
       properly cancelled the insurance policy. At an IWCC hearing, an employee of the insurance
       company provided testimony that she did not see nor did she have personal knowledge that
       the notice of cancellation had been mailed to or received by the NCCI. Id. at 583-84. An
       employee of the NCCI testified that after an exhaustive search of its entire database, it did
       not find either an original filing of the policy or a notice of any filing of cancellation. Id. at
       584. The arbitrator found in favor of employee and employer, concluding that the insurance
       company could not “provide conclusive proof of receipt of a notice of cancellation by the
       NCCI as required by the statute.” Id. After the IWCC arbitrator rendered its decision, the
       insurance company filed a declaratory judgment action in the circuit court. Id. at 585.
       Employer and employee filed motions to dismiss, which the lower court granted. Id. at 585-
       86. On appeal this court affirmed the decision, holding that despite the insurance company’s
       attempt to frame the issue as a question of law, the insurance company’s declaratory action
       was merely contesting the administrative findings of fact by the IWCC. Id. at 586. Kendall
       went on to distinguish itself procedurally from Skilling in two ways. First, in Skilling the
       IWCC had not made any factual findings, and second, the insurance company in Skilling
       contested the authority or jurisdiction of the IWCC to hear the case. Id. at 587.
¶ 19        This court is unpersuaded by Vasquez’s argument and finds that the present case is easily
       distinguishable from the facts of Kendall. First, Hastings Mutual affirmatively states on the
       record that it sent notice of cancellation to the NCCI. Furthermore, Hastings Mutual asserts,
       and appellees do not rebut, that the notice of cancellation was not only received by the NCCI
       but was also logged into its system and stamped by the NCCI’s unique date coding system.
       Second, the relevant facts in Kendall that distinguish its holding from Skilling are present in
       the case sub judice, namely, Hastings Mutual’s contesting the authority and/or the

                                                  -7-
       jurisdiction of the IWCC to hear the underlying workers’ compensation claim as well as the
       IWCC not yet making any factual findings.
¶ 20       The lower court also conducted a section 2-619 analysis in its order granting Vasquez’s
       and Ultimate Backyard’s motions to dismiss. An appeal from a section 2-619 dismissal is the
       same in nature as one following a grant of summary judgment. Carroll v. Paddock, 199 Ill.
2d 16, 22 (2002). In both instances, the reviewing court must ascertain whether the existence
       of a genuine issue of material fact should have precluded the dismissal, or absent such an
       issue of fact, whether dismissal is proper as a matter of law. Ultsch v. Illinois Municipal
       Retirement Fund, 226 Ill. 2d 169, 178 (2007). A section 2-619 motion admits the legal
       sufficiency of the pleadings and raises defects, defenses, or other affirmative matters that act
       to defeat the claim. Keating, 401 Ill. App. 3d at 463. In ruling on a section 2-619 motion, the
       lower court may take under consideration all pleadings, affidavits and other proof presented
       by the parties. People v. Philip Morris, Inc., 198 Ill. 2d 87, 90 (2001). On appeal, a court
       must determine whether there is a genuine issue of material fact, which should have
       precluded the dismissal or, absent such an issue of fact, whether dismissal is proper as a
       matter of law. Carroll, 199 Ill. 2d at 22.
¶ 21       A section 2-619(a)(3) motion specifically applies in cases where there is another action
       pending between the same parties for the same cause. Under section 2-619(a)(3), it is the
       movant’s burden to demonstrate by clear and convincing evidence that the two actions
       involve the same cause and the same parties. Hapag-Lloyd (America), Inc. v. Home
       Insurance Co., 312 Ill. App. 3d 1087, 1091 (2000). Even in the case where the movant has
       established both the same cause and parties, the lower court retains discretion to grant or
       deny the motion; section 2-619(a)(3) relief is not mandatory. Id.; Kendall, 295 Ill. App. 3d
       at 586. Finally, the trial court must also consider the potential prejudice to the nonmovant
       if the motion is granted versus the policy of avoiding duplicative litigation. Kapoor v.
       Fujisawa Pharmaceutical Co., 298 Ill. App. 3d 780, 785-86 (1998).
¶ 22       Motions to dismiss are generally reviewed de novo, due to the fact that they typically do
       not require the lower court to determine credibility or weigh the facts present in the case.
       Hapag-Lloyd (America), Inc., 312 Ill. App. 3d at 1090. This is not the case with section 2-
       619(a)(3), where the motion in fact urges the trial court to weigh several factors in order to
       make the determination of whether it is appropriate for an action to proceed. Id. Due to this
       weighing of evidence by the lower court, motions to dismiss under section 2-619(a)(3) are
       reviewed under an abuse of discretion standard, the required alternative. Id. at 1091.
¶ 23       While a majority of the analysis on this motion has been fleshed out above, we find that
       Kendall, 295 Ill. App. 3d 582, is particularly instructive on this issue. There this court held
       that “[t]he circuit court and the Commission had concurrent jurisdiction over questions
       arising under the Act.” Id. at 586. The court went on to state that based on the doctrine of
       primary jurisdiction, a circuit court should refer a matter to the appropriate administrative
       agency when that agency has a special expertise that would help resolve the controversy or
       where there is a need for a uniform standard. Id. The court also stated, however, that the
       circuit court should rule on questions of law when it could “ ‘foreclose needless litigation.’ ”
       Id.


                                                 -8-
¶ 24                                        Motion to Stay
¶ 25       The last issue on appeal in this case is whether the lower court properly denied Hastings
       Mutual’s motion to stay, which asked the lower court to halt proceedings before the IWCC
       until the circuit court made a decision regarding insurance coverage. As a threshold matter,
       appellees contend that this court does not have jurisdiction over Hastings Mutual’s appeal
       regarding the denial of its motion to stay. Appellees argue that the stay order does not qualify
       as an injunction and does not qualify as an appealable interlocutory order under Illinois
       Supreme Court Rule 307(a). Ill. S. Ct. R. 307(a) (eff. Feb. 26, 2010). Appellees contend that
       there is no constitutional right to appeal from interlocutory orders and, therefore, this court
       lacks appellate jurisdiction over the stay order. They argue that a stay order does not qualify
       as an injunction under Rule 307(a), maintaining that the stay order merely related to the
       circuit court’s inherent right to control its own docket, which are the types of orders that are
       not subject to interlocutory appeal. Furthermore, appellees contend that nowhere in Hastings
       Mutual’s complaint did it plead the elements necessary to obtain an injunction such as
       hardship or irreparable harm.
¶ 26       Appellees rely on Short Brothers Construction, Inc. v. Korte & Luitjohan Contractors,
       Inc., 356 Ill. App. 3d 958 (2005), which dealt with whether an order by the trial court
       referring a case to mediation was subject to appeal under Rule 307(a). Short Brothers held
       that the substance of the mediation order was to streamline the judicial process, which is
       clearly related to the circuit court’s authority to control its own docket, and thus, was not
       appealable as an injunction under Rule 307(a). Id. at 960. Short Brothers further held that
       whether an order constitutes an appealable injunction is determined by the substance rather
       than the form of the order. Id. Appellees contend that this point further strengthens their
       contention that the stay order was administrative, not injunctive, regardless of how it was
       labeled.
¶ 27       Hastings Mutual argues that the denial of the stay order was implicitly a denial of
       injunctive relief. Hastings Mutual also relies on Short Brothers for the propositions that the
       term “injunction” is to be construed broadly and actions of the circuit court which have the
       effect and force of injunctions are appealable, regardless of what the motion or order is
       called. Id.
¶ 28       Despite the numerous cases cited by Hastings Mutual and appellees, this court finds
       numerous decisions that are dispositive on the issue. “Courts have treated the denial of a
       motion to stay as a denial of a request for a preliminary injunction.” Lundy v. Farmers
       Group, Inc., 322 Ill. App. 3d 214, 216 (2001). “A stay is considered injunctive in nature, and
       thus an order granting or denying a stay fits squarely within Rule 307(a).” Rogers v. Tyson
       Foods, Inc., 385 Ill. App. 3d 287, 288 ( 2008). “The denial of a stay by a trial court is treated
       as a denial of a request for a preliminary injunction, which is appealable under Rule
       307(a)(1).” Beard v. Mount Carroll Mutual Fire Insurance Co., 203 Ill. App. 3d 724, 727
       (1990). Thus, this court has jurisdiction to hear the appeal of the lower court’s order denying
       the motion to stay.
¶ 29       The standard of review in an appeal of a motion to stay is abuse of discretion. Zurich
       Insurance Co. v. Raymark Industries, Inc., 213 Ill. App. 3d 591, 594 (1991). “In determining


                                                 -9-
       whether the circuit court abused its discretion, this court should not decide whether it agrees
       with the circuit court’s decision, but rather, should determine whether the circuit court acted
       arbitrarily without the employment of conscientious judgment or *** exceeded the bounds
       of reason and ignored recognized principles of law so that substantial prejudice resulted.”
       (Internal quotation marks omitted.) Id. at 594-95.
¶ 30        We first note that while the order denying Hastings Mutual’s motion to stay appears in
       the record, the motion itself is not included in the appellate record and, therefore, cannot be
       considered. Any doubts that may arise from incompleteness of record will be resolved
       against appellant. Foutch v. O’Bryant, 99 Ill. 2d 389, 392 (1984). While the motion to stay
       is missing, the record does include a transcript of the in-depth hearing on the issue which will
       be ample for conducting a conclusive analysis. Hastings Mutual argues that the lower court
       should stop proceedings before the IWCC until the circuit court determines the issue of
       insurance coverage, which it believes is a question of law, and the circuit court, not the
       IWCC, is in the best position to address the issue. The appellees again contend that Hastings
       Mutual has presented a question of fact, which must be answered by the IWCC.
¶ 31        It is undisputed that the courts of Illinois have original jurisdiction over all justiciable
       matters. Ill. Const. 1970, art. VI, § 9. While the legislature generally cannot deprive circuit
       courts of this jurisdiction, an exception arises in administrative actions. The legislature may
       vest exclusive original jurisdiction in an administrative agency only when it has explicitly
       enacted a comprehensive statutory administrative scheme. People v. NL Industries, 152 Ill.
2d 82, 96-97 (1992). This court in Skilling held that the Workers’ Compensation Act’s
       pronouncement that “[a]ll questions arising under this Act *** shall *** be determined by
       the Commission” was insufficient to divest the circuit courts of jurisdiction and, therefore,
       the circuit court and the IWCC have concurrent jurisdiction.” (Internal quotation marks
       omitted.) Skilling, 163 Ill. 2d at 287. The doctrine of primary jurisdiction provides that even
       when the circuit court has jurisdiction over a matter, it should, in some instances, stay the
       judicial proceedings pending referral of the controversy to an administrative agency. Referral
       of the matter is proper so long as the administrative agency has a specialized or technical
       expertise that would help resolve the controversy, or where there is a need for uniform
       administrative standards. Id. at 288-89; Kellerman v. MCI Telecommunications Corp., 112
Ill. 2d 428, 445 (1986); NL Industries, 152 Ill. 2d at 95-96. We find that resolving the
       controversy at issue does not require the specialized expertise of the IWCC.
¶ 32        This court finds the facts of Skilling to be most analogous to the case at hand and,
       therefore, finds its reasoning to be instructive. The question that is posed by Hastings Mutual
       asks the lower court to interpret section 4(b) of the Workers’ Compensation Act.
       Interpretation of a statute is a question of law, which is best answered by the circuit court and
       one that does not require the specialized expertise of the IWCC. Therefore, the IWCC does
       not have primary jurisdiction, and as stated in Kendall, when there is a ruling on a question
       of law that could foreclose needless litigation, it is best addressed by the circuit court.
       Kendall, 295 Ill App. 3d at 586. We find that this is the exact situation present before us.
¶ 33        For the above-mentioned reasons, we find that the lower court abused its discretion in
       granting appellees’ motions to dismiss and denying Hastings Mutual’s motion to stay. We,
       therefore, reverse and remand. We direct the lower court to stay the proceedings before the

                                                 -10-
       IWCC on the underlying workers’ compensation claim until it determines if the notice of
       cancellation that Hastings Mutual submitted to the NCCI met the statutory requirements of
       section 4(b) of the Workers’ Compensation Act, relying on the undisputed fact that the NCCI
       logged and date stamped the notice of cancellation prior to its rejection.

¶ 34      Reversed and remanded.




                                              -11-